DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 10/28/2021, Claim 5 has been cancelled, and Claims 1-4 and 6-20 are pending.

REASONS FOR ALLOWANCE
Claims 1-4 and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Dreher (US PGPub 2007/0173918), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 12, and 17 which recite, inter alia " wherein confirming proper position of the occlusive device in the blood vessel comprises retracting the locator portion to a blood vessel region having a diameter that is smaller than or equal to a diameter of the locator portion such that the locator portion encounters resistance".  The novelty of this invention is the user would track device to a position within aorta , radially expand the locator, and retract the device until the locator cannot be retracted any further--at this point, the locator is now seated against the smaller iliac arteries preventing further proximal movement as shown (Paragraph 0055; Figure 5A; instant specification PGPub). Locator is further used as a location confirmation mechanism to determine that the device is in the proper vessel, or confirm that the device is in a proper vessel or location.  If the user is in the smaller iliac arteries rather than the larger aorta, then when the locator is radially expanded, the locator will make quick contact with the vessel wall of the iliac, providing resistance and tactile indication that the user is not in the 
The closest prior arts of record Dreher (US PGPub 2007/0173918) teaches a method similar to that of Claims 1, 12, and 17, however the prior art does not disclose the claimed method step of “retracting the locator portion to a blood vessel region having a diameter that is smaller than or equal to a diameter of the locator portion such that the locator portion encounters resistance”. Dreher teaches a method which is the opposite of what is claimed. Dreher teaches in order to determine the proper placement, the locator (50) is retracted until it reaches a blood vessel region which is larger than the diameter of the locator portion such that no resistance is met upon the expansion on the locator portion so the locator portion is at the lowest energy state (Paragraph 0073; see Figures 5A and Figure 9).
Because none of the prior art documents of record teach a method as recited in Claims 1, 12, and 17, it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 12, and 17 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED G GABR/Examiner, Art Unit 3771